                                        Certificate Number: 17574-AZ-DE-034287976
                                        Bankruptcy Case Number: 20-03124


                                                      17574-AZ-DE-034287976




              CERTIFICATE OF DEBTOR EDUCATION

 I CERTIFY that on March 28, 2020, at 1:58 o'clock PM MST, Mohammad Asim
 Munir completed a course on personal financial management given by internet by
 Russell Brown, Standing Chapter 13 Trustee, a provider approved pursuant to 11
 U.S.C. 111 to provide an instructional course concerning personal financial
 management in the District of Arizona.




 Date:   March 29, 2020                 By:      /s/Amy Tate-Almy


                                        Name: Amy Tate-Almy


                                        Title:   Financial Educator




Case 2:20-bk-03124-MCW    Doc 14   Filed 03/30/20   Entered 03/30/20 14:14:42   Desc
                                   Page 1 of 1
